Exhibit 10.16
ITT EXCESS PENSION PLAN IIA
Effective as of January 1, 1988
As Amended and Restated as of December 31, 2008

 



--------------------------------------------------------------------------------



 



ITT EXCESS PENSION PLAN IIA
The ITT Excess Benefit Plan II (the “Plan”) was effective as of January 1, 1988.
The purpose of the Plan was to provide those employees participating in the
Retirement Plan for Salaried Employees of ITT Corporation or any successor plan
thereto (the “Retirement Plan”) benefits which would have been payable under the
Retirement Plan but for the limitations imposed on qualified plans by
Section 415 of the Internal Revenue Code.
Effective as of January 1, 1988, the ITT Select Management Plan II was
authorized by the Board of Directors of ITT Corporation to pay supplemental
benefits to certain select management highly compensated employees who have
qualified for benefits under the Retirement Plan. As of December 19, 1995, the
ITT Select Management Plan II was merged into the ITT Excess Benefit Plan II and
the surviving Plan was amended to accept the liabilities under ITT Industries
Excess Pension Plan I attributable to all participants thereunder other than
former or current Presidents, Chairmen, Chief Executive Officers, Chief
Operating Officers or Executive Vice Presidents of ITT Industries, Inc. and was
renamed the ITT Industries Excess Pension Plan II.
The Plan was amended, effective as of January 1, 2000, to reflect the changes in
the Retirement Plan formula.
Effective as of July 13, 2004, the Plan was amended and restated to make certain
administrative changes and to unify the definition of Acceleration Event with
other employee benefit plans of ITT Corporation (formerly known as ITT
Industries, Inc.) (the “Corporation”).
As of January 1, 2008, the Plan was amended to solely provide to individuals who
are designated Eligible Employees under the Plan on and after January 1, 2008
benefits which would have been payable on their behalf under the Retirement Plan
but for the limitations on benefits imposed by Section 415 and 401(a)(17) of the
Internal Revenue Code (the “Code”), to transfer all liabilities not attributable
to such excess benefits into the ITT Excess Pension Plan IIB (which is
authorized to be effective as of January 1, 2008) and to rename the Plan, as
amended, the ITT Excess Pension Plan IIA.

i



--------------------------------------------------------------------------------



 



With respect to a Participant who (i) terminated employment with the ITT
Corporation (the “Corporation”) and all its Associated Companies by December 31,
2008 or (ii) was employed by ITT Corporation or one of its Associated Companies
on October 1, 2008 and signs and submits his signed acknowledgement of
termination to the ITT HQ Compensation Department on or before December 31, 2008
formalizing his date of Termination of Employment in 2009, the portion of his
benefit, if any, payable under the provisions of this Plan equal to his
Grandfathered Pre-2005 Benefit (as defined herein) shall be subject to the
provisions of the Plan as in effect on October 3, 2004 (attached hereto as
Appendix C and made part hereof) without regard to any Plan amendments after
October 3, 2004 which would constitute a material modification for Code
Section 409A purposes, unless otherwise provided in Appendix A.
All benefits payable under this Plan, which is intended to constitute both an
unfunded excess benefit plan under Section 3(36) of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and a
nonqualified, unfunded deferred compensation plan for a select group of
management employees under Title I of ERISA, shall be paid out of the general
assets of the Corporation. The Corporation may establish and fund a trust in
order to aid it in providing benefits due under the Plan.

ii



--------------------------------------------------------------------------------



 



ITT EXCESS PENSION PLAN IIA
TABLE OF CONTENTS

                Page    
ARTICLE I. DEFINITIONS
    1  
 
       
ARTICLE II. PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS
    8  
 
       
2.01 Participation
    8  
2.02 Amount of Supplemental Benefits
    8  
2.03 Vesting
    10  
2.04 Payment of Benefits
    10  
2.05 Payment Upon the Occurrence of a Change in Control
    17  
2.06 Reemployment of Former Participant or Retired Participant
    19  
 
       
ARTICLE III. GENERAL PROVISIONS
    20  
 
       
3.01 Funding
    20  
3.02 Duration of Benefits
    21  
3.03 Discontinuance and Amendment
    21  
3.04 Termination of Plan
    21  
3.05 Plan Not a Contract of Employment
    22  
3.06 Facility of Payment
    22  
3.07 Withholding Taxes
    22  
3.08 Nonalienation
    23  
3.09 Forfeiture for Cause
    23  
3.10 Transfers
    23  
3.11 Acceleration of or Delay in Payments
    24  
3.12 Indemnification
    24  
3.13 Claims Procedure
    25  
3.14 Construction
    26  
 
       
ARTICLE IV. PLAN ADMINISTRATION
    28  
 
       
4.01 Responsibility for Benefit Determination
    28  
4.02 Duties of Committee
    28  
4.03 Procedure for Payment of Benefits Under the Plan
    28  
4.04 Compliance
    29  
 
       
APPENDIX A
    30  
 
       
APPENDIX B
    33  
 
       
APPENDIX C
    34  

 



--------------------------------------------------------------------------------



 



ITT EXCESS PENSION PLAN IIA
ARTICLE I. DEFINITIONS
The following terms when capitalized herein shall have the meanings assigned
below.

1.01   Acceleration Event shall mean “Acceleration Event” as that term is
defined under the provisions of the Plan as in effect on October 3, 2004.   1.02
  Annuity Starting Date shall mean, unless the Plan expressly provides
otherwise, the first day of the first period for which an amount is due as an
annuity or any other form. However, if a Change in Control occurs, the Annuity
Starting Date of a Participant with regard to his 409A Supplemental Benefit
shall be the date such Change in Control occurs.   1.03   Associated Company
shall mean any division, subsidiary or affiliated company of the Corporation not
participating in the Plan which is an Associated Company, as defined in the
Retirement Plan.   1.04   Beneficiary shall mean the person designated pursuant
to the provisions of the Retirement Plan to receive benefits under said
Retirement Plan after a Participant’s death. In the absence of a beneficiary
designation under the provisions of the Retirement Plan, the Participant’s
Beneficiary shall be his spouse (or Registered Domestic Partner), if any,
otherwise his estate. Notwithstanding the foregoing, with respect to any
survivor benefit payable pursuant to the provision of Section 2.04(c)(ii) based
on the Participant’s 409A Supplemental Benefit attributable to the Traditional
Pension Plan (“TPP”) formula (as defined in Section 4.01(b) of the Retirement
Plan), in the absence of a beneficiary designation under the provisions of the
Retirement Plan, the Participant’s Beneficiary shall be his spouse (or
Registered Domestic Partner), if any, otherwise the person or persons named as
his beneficiary (or beneficiaries) under the ITT Salaried Investment and Savings
Plan, if any, or if none, then the person or persons named as his beneficiary
(or beneficiaries) under the Company’s life insurance program. For purposes of
the Plan,

 



--------------------------------------------------------------------------------



 



Page 2

    a Registered Domestic Partner shall have the same meaning as set forth in
the Retirement Plan.   1.05   Board of Directors shall mean the Board of
Directors of ITT Corporation or any successor thereto.   1.06   Change in
Control shall mean an event which shall occur if there is: (i) a change in the
ownership of the Corporation; (ii) a change in the effective control of the
Corporation; or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation.       For purposes of this Section, a change in the
ownership occurs on the date on which any one person, or more than one person
acting as a group (as defined in Treasury Regs. 1.409A-3(i)(5)(v)(B)), acquires
ownership of stock that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Corporation.       A change in the effective control occurs
on the date on which either (i) a person, or more than one person acting as a
group (as defined in Treasury Regs. 1.409A-3(i)(5)(v)(B)), acquires ownership of
stock possessing 30% or more of the total voting power of the stock of the
Corporation, taking into account all such stock acquired during the 12-month
period ending on the date of the most recent acquisition, or (ii) a majority of
the members of the Board of Directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such Board of Directors prior to the date of the appointment or
election, but only if no other corporation is a majority shareholder.       A
change in the ownership of a substantial portion of assets occurs on the date on
which any one person, or more than one person acting as a group (as defined in
Treasury Regs. 1.409A-3(i)(5)(v)(B)), other than a person or group of persons
that is related to the Corporation, acquires assets that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Corporation

 



--------------------------------------------------------------------------------



 



Page 3

    immediately prior to such acquisition or acquisitions, taking into account
all such assets acquired during the 12-month period ending on the date of the
most recent acquisition.       The determination as to the occurrence of a
Change in Control shall be based on objective facts and in accordance with the
requirements of Code Section 409A and the regulations promulgated thereunder.  
1.07   Code shall mean the Internal Revenue Code of 1986, as amended from time
to time.   1.08   Committee shall mean the Benefits Administration Committee
under the Retirement Plan.   1.09   Company shall mean the Corporation with
respect to its employees and any Participating Unit (as that term is defined in
the Retirement Plan) authorized by the Corporation to participate in the Plan
with respect to its employees.   1.10   Company Pension Plan shall mean any tax
qualified defined benefit plan other than the Retirement Plan maintained by the
Company or an Associated Company.   1.11   Corporation shall mean ITT
Corporation, an Indiana corporation, (successor by merger to and formerly known
as ITT Industries, Inc.), or any successor by merger, purchase or otherwise.  
1.12   Deferred Compensation Program shall mean any nonqualified deferred
compensation plan maintained by the Company or an Associated Company.   1.13  
Disability or Disabled shall mean “Disability” as defined under Treasury Regs.
Section 1.409A-3(i)(4)(i) and (ii) and any subsequent guidance thereto.   1.14  
Eligible Employee shall mean a member of the Retirement Plan who is not eligible
to participate in the ITT Excess Pension Plan IA or IB.

 



--------------------------------------------------------------------------------



 



Page 4

1.15   ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.   1.16   Excess Benefit Portion shall mean the
portion of the Plan which is intended to constitute an unfunded excess benefit
plan under Sections 3(36) and 4(b)(5) of Title I of ERISA which provides
benefits not otherwise payable under the Retirement Plan due to restrictions
imposed by Section 415 of the Code.   1.17   Grandfathered Pre-2005 Benefit
shall mean, with respect to a Participant who (i) terminated employment on or
prior to December 31, 2008 or (ii) was employed by the Company or an Associated
Company on October 1, 2008 and signs and submits his acknowledgement of
termination to ITT HQ Compensation Department on or before December 31, 2008
formalizing his date of Termination of Employment in 2009, the portion of such
Participant’s Supplemental Benefit, if any, that was accrued and vested before
January 1, 2005, determined under the provisions of the Plan without regard to
any amendments after October 3, 2004 which would cause a material modification
for Code Section 409A purposes, the provisions of Section 409A, the regulations
promulgated thereunder and other applicable guidance, adjusted for the passage
of time based on actuarial equivalent assumptions and procedures established by
the Committee in accordance with the provisions of Treasury Regs.
1.409A-6(a)(3)(iv).   1.18   Participant shall mean an Eligible Employee who is
participating in the Plan pursuant to Section 2.01 hereof.   1.19   Plan shall
mean the ITT Excess Pension Plan IIA, as set forth herein or as amended from
time to time.   1.20   Plan Year shall mean the calendar year.

 



--------------------------------------------------------------------------------



 



Page 5

1.21   Retirement Plan shall mean the ITT Salaried Retirement Plan (formerly
known as the ITT Industries Salaried Retirement Plan), as amended from time to
time.   1.22   Select Management Portion shall mean the portion of the Plan,
other than the Excess Benefit Portion, which is intended to constitute an
unfunded deferred compensation plan for a select group of management or highly
compensated employees under Title I of ERISA.   1.23   Specified Employee shall
mean a “specified employee” as such term is defined in the Income Tax
Regulations under Section 409A as modified by the rules set forth below:

  (a)   For purposes of determining whether a Participant is a Specified
Employee, the compensation of the Participant shall be determined in accordance
with the definition of compensation provided under Treas. Reg. Section 1.415(c)
2(d)(3) (wages within the meaning of Code section 3401(a) for purposes of income
tax withholding at the source, plus amounts excludible from gross income under
Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 57(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed).     (b)   The
“Specified Employee Identification Date” means December 31, unless the
Compensation Committee of the Board has elected a different date through action
that is legally binding with respect to all nonqualified deferred compensation
plans maintained by the Company or any Associated Company.     (c)   The
“Specified Employee Effective Date” means the first day of the fourth month
following the Specified Employee Identification Date or such earlier date as is
selected by the Compensation Committee of the Board.

1.24   Supplemental Benefit shall mean the monthly benefit payable to a
Participant as determined under Section 2.02.

 



--------------------------------------------------------------------------------



 



Page 6

1.25   409A Supplemental Benefit shall mean the portion of a Participant’s
Supplemental Benefit, if any, in excess of his Grandfathered Pre-2005 Benefit.  
1.26   Termination of Employment shall mean a “Separation from Service” as such
term is defined in the Treasury Regs. under Section 409A of the Code, as
modified by the rules described below:

  (a)   An Employee who is absent from work due to military leave, sick leave,
or other bona fide leave of absence pursuant to Company policies shall incur a
Termination of Employment on the first date immediately following the later of
(i) the six-month anniversary of the commencement of the leave (eighteen month
anniversary for a disability leave of absence) or (ii) the expiration of the
Employee’s right, if any, to reemployment under statute or contract or pursuant
to Company policies. For this purpose, a “disability leave of absence” is an
absence due to any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 6 months, where such impairment causes the employee to
be unable to perform the duties of his job or a substantially similar job.;    
(b)   For purposes of determining whether another organization is an Associated
Company of the Corporation, common ownership of at least 50% shall be
determinative;     (c)   The Corporation specifically reserves the right to
determine whether a sale or other disposition of substantial assets to an
unrelated party constitutes a Termination of Employment with respect to the
executive providing services to the seller immediately prior to the transaction
and providing services to the buyer after the transaction. Such determination
shall be made in accordance with the requirements of Code Section 409A.

 



--------------------------------------------------------------------------------



 



Page 7

    Whether Termination of Employment has occurred shall be determined by the
Committee in accordance with Code Section 409A, the regulations promulgated
thereunder, and other applicable guidance, as modified by rules described above.
The terms or phrases “terminates employment,” “termination of employment,”
“employment is terminated,” or any other similar terminology shall have the same
meaning as a “Termination of Employment.”

 



--------------------------------------------------------------------------------



 



Page 8
ARTICLE II. PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS

2.01   Participation

  (a)   Each Eligible Employee who is a Participant in the Plan as of
December 31, 2008 shall continue to be a Participant in the Plan, subject to the
provisions of paragraph (d) below. An Eligible Employee whose retirement
allowance or vested benefit under the Retirement Plan exceeds the limitations
imposed by Code Section 415(b) or Code Section 4019a)(17) shall become a
Participant in the Plan.     (b)   Each Eligible Employee’s annual retirement
allowance or vested benefit which at the time of payment under the Retirement
Plan exceeds the limitations imposed by Code Section 415(b) (or prior to
January 1, 2000, Code Section 415(e)) shall be payable from the Excess Benefit
Portion of the Plan.     (c)   Each Eligible Employee’s annual retirement
allowance or vested benefit at the time of payment under the Retirement Plan is
limited by reason of the Code Section 401(a)(17) limitation on Compensation (as
that term is defined in the Retirement Plan) shall be payable from the Select
Management Portion of the Plan.     (d)   A Participant’s participation in the
Plan shall terminate upon the Participant’s death or other Termination of
Employment with the Company and all Associated Companies, unless a benefit is
payable under the Plan with respect to the Participant or his Beneficiary under
the provisions of this Article II.

2.02   Amount of Supplemental Benefits

  (a)   A Participant’s Supplemental Benefit under this Article II shall be
equal to the excess, if any, of (i) over (ii) as determined below:

 



--------------------------------------------------------------------------------



 



Page 9

  (i)   the monthly retirement allowance or vested benefit determined as of such
Participant’s Termination of Employment which would have been payable to the
Participant under Section 4.02, 4.03, 4.04, 4.05 or 4.06 of the Retirement Plan,
whichever is applicable, assuming such benefit commences on the date set forth
in Section 2.04(a)(i), (ii) or (iv), whichever is applicable, and

  (1)   prior to the application of any offset required pursuant to Section 4.10
or to an applicable Appendix of the Retirement Plan with regard to benefits
payable under any other Company Pension Plan;     (2)   without regard to the
provisions contained in Section 415 of the Code relating to the maximum
limitation on benefits, as incorporated into the Retirement Plan; and     (3)  
without regard to the annual limitation on Compensation contained in
Section 401(a)(17) of the Code, as incorporated into the Retirement Plan;

over

  (ii)   the monthly retirement allowance or vested benefit which would have
been payable for the Participant’s lifetime under Section 4.02, 4.03, 4.04, 4.05
or 4.06 of the Retirement Plan, whichever is applicable assuming such benefit
commences on the date set forth in Section 2.04(a)(i), (ii) or (iv), whichever
is applicable, and determined

  (1)   prior to the application of any offset required pursuant to Section 4.10
or an applicable Appendix of the Retirement Plan with regard to benefits payable
under any other Company Pension Plan;     (2)   with regard to the provisions
contained in Section 415 of the Code relating to maximum limitation benefits as
incorporated into the Retirement Plan; and     (3)   with regard to the annual
limitation on Compensation contained in Section 401(a)(17) of the Code, as
incorporated into the Retirement Plan.

 



--------------------------------------------------------------------------------



 



Page 10

  (b)   Except as otherwise provided below, if, after a Participant’s Annuity
Starting Date, changes to the Code or ERISA permit the Retirement Plan to
provide for payment of a Participant’s monthly retirement allowance or vested
benefit in an amount greater than that permissible at that particular Annuity
Starting Date, the Participant’s monthly benefit under this Plan shall be
reduced by the portion of his retirement allowance or vested benefit thereafter
paid from the Retirement Plan. This provision shall not be applicable to any
portion of a Participant’s Supplemental Benefit received in the form of a lump
sum payment.

2.03   Vesting

  (a)   A Participant shall be vested in, and have a nonforfeitable right to,
the benefit payable under this Article II to the same extent as the Participant
is vested in his Accrued Benefit (as that term is defined in the Retirement
Plan) under the provisions of the Retirement Plan.     (b)   Notwithstanding any
provision of this Plan to the contrary, in the event of an Acceleration Event,
all Participants and their Beneficiaries shall become fully vested in the
benefits provided under this Plan.

2.04   Payment of Benefits

  (a)   Timing of Payment

  (i)   Subject to the provisions of clause (iii) below, the portion of any
Participant’s 409A Supplemental Benefit payable under Section 2.02 attributable
to the TPP formula (as defined in Section 4.01(b) of the Retirement Plan), to
the extent vested pursuant to Section 2.03, shall commence as of the first day
of the month following (1) the Participant’s Termination of Employment or (2) if
the Participant is not at least age 50 on such date of Termination of Employment
and his age and service as of such date does not equal 80 or more, the
Participant’s attainment of age 55, if later.

 



--------------------------------------------------------------------------------



 



Page 11

  (ii)   Notwithstanding the foregoing provisions of clause (i) above and
subject to the provisions of clause (iii) below, the portion of any
Participant’s 409A Supplemental Benefit payable under Section 2.02 attributable
to the PEP formula (as defined in Section 4.01(c) of the Retirement Plan), to
the extent vested pursuant to Section 2.03, shall commence as of the first day
of the month following the Participant’s Termination of Employment.     (iii)  
Notwithstanding the foregoing if a Participant is classified as a “Specified
Employee” on his date of Termination of Employment, the actual payment of a 409A
Supplemental Benefit payable under Section 2.02 on account of such Participant’s
Termination of Employment for reasons other than death or Disability shall not
commence prior to the first day of the seventh month following the Participant’s
Termination of Employment. Any payment due the Participant which he would have
otherwise received under Section 2.02 during the six month period immediately
following such Participant’s Termination of Employment shall be accumulated,
with interest, at the IRS Interest Rate (as defined in the Retirement Plan) in
accordance with procedures established by the Committee. For the avoidance of
doubt, the provisions of this clause (iii) shall not apply to a 409A
Supplemental Benefit payable under (1) Section 2.04(c) due to the death of the
Participant or (2) Section 2.04(d) due to the Participant’s Disability.     (iv)
  Notwithstanding the foregoing, in the event a Participant who incurred a
Termination of Employment prior to January 1, 2009 has not commence payment of
his 409A Supplemental Benefit as of January 1, 2009, such Participant’s 409A
Supplemental Benefit shall commence as of April 1, 2009 (January 1, 2009, with
respect to a Participant listed on Appendix B) or, if later, the date specified
in clause (i), (ii) or (iii) above, whichever is applicable.

 



--------------------------------------------------------------------------------



 



Page 12

  (v)   A Participant’s Grandfathered Pre-2005 Benefit shall commence in
accordance with the provisions of the Plan as in effect on October 3, 2004,
modified as set forth in Appendix A and without regard to any Plan amendments
after October 3, 2004 which would constitute a material modification for Code
Section 409A purposes.

  (b)   Form of Benefit

  (i)   Unless a Participant has a valid election under clause (ii) below in
effect, the portion of the Participant’s 409A Supplemental Benefit determined
under Section 2.02 attributable to the TPP formula (as defined in
Section 4.01(b) of the Retirement Plan) shall be paid in the form of a single
life annuity for the life of the Participant, if the Participant is not married
on his Annuity Starting Date, or in the form of a 50% joint & survivor annuity,
if the Participant is married (or has a Registered Domestic Partner) on his
Annuity Starting Date.     (ii)   Subject to the provisions of clause
(iii) below, a Participant may elect to convert his 409A Supplemental Benefit
payable under Section 2.02 attributable to the TPP formula (as defined in
Section 4.01(b) of the Retirement Plan) into an optional annuity of equivalent
actuarial value available to that Participant under the provisions of
Section 4.07(b) of the Retirement Plan as of his Annuity Starting Date, provided
said optional annuity satisfies the definition of “life annuity” as provided in
Treasury Regs. 1.409A-(2)(b)(2)(ii) and any further guidance thereto. Such
equivalent actuarial value shall be based on the applicable factors set forth in
Appendix A of the Retirement Plan.     (iii)   Notwithstanding the foregoing and
subject to the provisions of Section 409A of the Code, a Participant’s election
to receive his 409A Supplemental Benefit attributable to the TPP formula (as
defined in Section 4.01(b) of the Retirement Plan) in an optional annuity form
of payment as described in clause (ii) above shall be effective as of the
Participant’s Annuity Starting

 



--------------------------------------------------------------------------------



 



Page 13

      Date applicable to that portion of his 409A Supplemental Benefit, provided
the Participant makes and submits to the Committee in the manner prescribed by
the Committee, his election of such optional annuity form prior to such
applicable Annuity Starting Date. A Participant who fails to elect an optional
annuity form of benefit applicable to the TPP formula portion of his 409A
Supplemental Benefit in a timely manner shall receive such benefit in accordance
with the provisions of clause (i) above,     (iv)   Notwithstanding the
foregoing provisions of this Section 2.04(b), the portion of a Participant’s
409A Supplemental Benefit payable under Section 2.02 attributable to the PEP
formula (as defined in Section 4.01(c) of the Retirement Plan) shall be payable
in the form of a single lump sum payment. Such lump sum payment shall be
calculated on the same basis as provided in Section 4.07(b)(v) of the Retirement
Plan using the IRS Mortality Table and IRS Interest Rate (as defined in the
Retirement Plan).     (v)   The portion of the Participant’s Grandfathered
Pre-2005 Benefit payable under Section 2.02 attributable to the TPP formula (as
defined in Section 4.01(b) of the Retirement Plan) shall commence and the form
of payment of such benefit shall be determined in accordance with the provisions
of the Plan as in effect on October 3, 2004, modified as set forth in Appendix A
and without regard to any Plan amendments after that date which would constitute
a material modification for Code Section 409A purposes. The portion of the
Participant’s Grandfathered Pre-2005 Benefit payable under Section 2.02
attributable to the PEP formula (as defined in Section 4.01(c) of the Retirement
Plan) shall be payable in accordance with the provisions of the Plan as in
effect on October 3, 2004, modified as set forth in Appendix A and without
regard to any Plan amendments after October 3, 2004 which would constitute a
material modification for Code Section 409A purposes.

 



--------------------------------------------------------------------------------



 



Page 14

  (c)   Death Prior to a Participant’s Annuity Starting Date

  (i)   If a Participant entitled to a vested benefit under the Retirement Plan
dies (1) before meeting the eligibility requirements for an Automatic
Pre-Retirement Survivor’s Benefit under Section 4.08(b) of the Retirement Plan
and while in active service with the Company or any Associated Company or while
Disabled but before his Annuity Starting Date, or (2) after Termination of
Employment with entitlement to a vested benefit hereunder but prior to his
Annuity Starting Date, the Participant’s spouse (or Registered Domestic Partner)
shall receive a monthly payment for life equal to the monthly income which would
have been payable to such spouse (or Registered Domestic Partner) under Section
4.08(a) of the Retirement Plan based on the hypothetical benefit attributable to
his Supplemental Benefit as calculated under Section 2.02 hereof assuming
payments commence as of the first day of the month following the Participant’s
date of death, or attainment of age 55, if later. The portion of such benefit
attributable to the Participant’s 409A Supplemental Benefit shall commence as of
the first day of the month following the later of the Participant’s date of
death, or the Participant’s attainment of age 55 (or in the event clause
(iii) is applicable, the date specified in clause (iii).) Notwithstanding the
foregoing, the portion of any benefit payable under this clause (i) attributable
to the PEP formula portion (as defined in Section 4.01(c) of the Retirement
Plan) of the benefit which would have been payable to the spouse (or Registered
Domestic Partner) based on the hypothetical 409A Supplemental Benefit as
calculated under Section 2.02 shall be determined assuming that portion of the
benefit commences as of the first day of the month following the Participant’s
date of death (or the date specified in clause (iii), if later) and such benefit
shall be payable in the form of a single lump sum payment as of the first day of
the month following the Participant’s date of death. This lump sum payment shall
be calculated on the same basis as provided in Section 4.08(a)(iii) of the
Retirement Plan using the IRS Mortality Table and IRS Interest Rate (as defined
in the Retirement Plan). Notwithstanding any Plan provision to the

 



--------------------------------------------------------------------------------



 



Page 15

      contrary, the portion of any survivor benefit payable under this clause
(i) attributable to the Participant’s Grandfathered Pre-2005 Benefit shall be
payable in accordance with the provisions of the Plan as in effect on October 3,
2004, modified as set forth in Appendix A, and without regard to any Plan
amendments after October 3, 2004 which would constitute a material modification
for Code Section 409A purposes.     (ii)   Except as otherwise provided below,
in the event a Participant who has satisfied the eligibility requirements for
the Automatic Pre-Retirement Survivor’s Benefit under Section 4.08(b) of the
Retirement Plan, dies (1) while in active service with the Company or any
Associated Company or (2) after his Termination of Employment or the date he
becomes Disabled, if earlier, but prior to his Annuity Starting Date, the
Participant’s Beneficiary, if any, shall receive a monthly payment for the life
of the Beneficiary equal to the monthly income which would have been payable to
such Beneficiary under Section 4.08(b) of the Retirement Plan based on the
hypothetical retirement benefit attributable to his Supplemental Benefit as
calculated under Section 2.02 hereof assuming payments commence on the first day
of the month following the Participant’s death (or the date specified in clause
(iii), if later). Notwithstanding the foregoing, the portion of any benefit
payable under this clause (ii) attributable to the PEP formula portion (as
defined in Section 4.01(c) of the Retirement Plan) of the benefit which would
have been payable to the Beneficiary based on the hypothetical 409A Supplemental
Benefit as calculated under Section 2.02 hereof shall be payable in the form of
a single lump sum payment. This lump sum payment shall be calculated on the same
basis as provided in Section 4.08(b)(iii) of the Retirement Plan using the IRS
Mortality Table and IRS Interest Rate (as defined in the Retirement Plan). The
portion of any benefit payable under this clause (ii) attributable to a
Participant’s 409A Supplemental Benefit as calculated under Section 2.02 hereof
shall commence on the first day of the month following the Participant’s death.

 



--------------------------------------------------------------------------------



 



Page 16

      The portion of such survivor benefit payable under this clause (ii) of
paragraph (c) attributable to the Participant’s Grandfathered Pre-2005 Benefit
shall be paid in accordance with the provisions of the Plan as in effect on
October 3, 2004, modified as set forth in Appendix A, and without regard to any
Plan amendments after October 3, 2004 which would constitute a material
modification for Code Section 409A purposes.     (iii)   Notwithstanding the
foregoing, in the event the survivor benefit payable under this Section 2.04(c)
to the spouse or Beneficiary of a Participant who died prior to January 1, 2009
has not commenced as of January 1, 2009, such survivor benefit shall commence as
of April 1, 2009 or, if later, the date specified in clauses (i) or (ii) above,
whichever is applicable.

  (d)   Disability prior to Termination of Employment

  (i)   Notwithstanding any Plan provision to the contrary, in the event a
Participant becomes Disabled prior to his Termination of Employment, the
Participant shall be entitled to a Disability Supplemental Benefit equal to the
amount determined under the provisions of Section 2.02(a) based on his years of
Benefit Service, as such term is defined in the Retirement Plan, accrued to the
date he became Disabled plus the years of Benefit Service, as such term is
defined in the Retirement Plan, such Participant accrues under the terms of the
Retirement Plan after the date he becomes Disabled and prior to his attainment
of age 65.     (ii)   The portion of the Disability Supplemental Benefit
determined under the provisions of clause (i) in excess of the Participant’s
Grandfathered Pre-2005 Benefit shall be paid in accordance with the provisions
of paragraph (b) above and payments shall commence on the first day of the month
following the month in which the Participant attains age 65.

 



--------------------------------------------------------------------------------



 



Page 17

  (iii)   Notwithstanding the foregoing, the portion of the Disability
Supplemental Benefit attributable to the Participant’s Grandfathered Pre-2005
Benefit shall be paid in accordance with the provisions of the Plan as in effect
on October 3, 2004, modified as set forth in Appendix A, and without regard to
any Plan amendments after October 3, 2004 which would constitute a material
modification for Code Section 409A purposes.

2.05   Payment Upon the Occurrence of a Change in Control       Upon the
occurrence of a Change in Control, (i) all retired Participants then receiving
or then entitled to receive a 409A Supplemental Benefit under the Plan, (ii) all
former Participants then receiving or then entitled to receive a 409A
Supplemental Benefit hereunder, and (iii) all Participants who are then still in
active service shall automatically receive, in a single lump sum payment, the
409A Supplemental Benefit remaining due as of the Change in Control to any such
retired or former Participant or the benefit, if any, accrued by such active
Participant up to the Change in Control event and as determined under
Section 2.02 hereof. The amount of such lump sum payment attributable to the PEP
formula portion (as defined in Section 4.01(c) of the Retirement Plan) of the
Participant’s 409A Supplemental Benefit payable under this Plan not in payment
status as of the occurrence of a Change in Control event shall be calculated on
the same basis as provided in Section 4.07(b)(v) of the Retirement Plan using
the IRS Mortality Table and IRS Interest Rate (as defined in the Retirement
Plan) determined as if the date the Change in Control event occurs is the
Participant’s Annuity Starting Date. The amount of the lump sum payment
attributable to the TPP formula portion of the Participant’s 409A Supplemental
Benefit payable under this Plan shall be calculated on an actuarial equivalent
basis using (i) the interest rate assumption used by the PBGC for valuing
benefits for single employer plans as published by the PBGC for the month in
which such Change in Control event occurs and (ii) the mortality table utilized
as of the day immediately preceding the date the Change in Control event occurs
under the provisions of the Retirement Plan to calculate the amount of a small
lump sum cashout. The interest rate for immediate annuities will be used, if the
Participant has met the eligibility requirements to retire under the Retirement
Plan with an early, normal or postponed

 



--------------------------------------------------------------------------------



 



Page 18

    retirement allowance as of the Change in Control or is then in receipt of
monthly payments under this Plan, otherwise the Plan shall use the interest rate
assumption for deferred annuities to the earliest date the Participant could
have commenced payment of such benefit or, if it results in a larger lump sum,
his Normal Retirement Date (as defined under the Retirement Plan). If the
Participant is not in receipt of his monthly 409A Supplemental Benefit payments
under this Plan as of the Change in Control, the calculation of a lump sum
payment hereunder of the portion of the Participant’s accrued benefit payable
under this Plan attributable to the TPP formula portion (as defined under
Section 4.01(b) of the Retirement Plan) shall be based on the Participant’s 409A
Supplemental Benefit payable under Section 2.02 attributable to such TPP formula
as if it were paid in the form of a single life annuity to the Participant
commencing on the Participant’s Annuity Starting Date; provided, however, if the
Participant has not met the eligibility requirements to retire under the
Retirement Plan with an early, normal or postponed retirement allowance, the
calculation of such lump sum payment shall be based on the Participant’s accrued
409A Supplemental Benefit payable under Section 2.02 attributable to such TPP
formula as if it were paid in the form of a single life annuity to the
Participant commencing on the earliest date he could have commenced payment of
such benefit. In no event, however, shall the lump sum payment determined under
the preceding sentence be less than the lump sum payment based on the
Participant’s accrued 409 Supplemental Benefit payable under Section 2.02
attributable to such TPP formula as if it were paid in the form of a single life
annuity to the Participant commencing on his Normal Retirement Date. The
calculation of a lump sum payment hereunder shall be made on the basis of the
Participant’s age (and Beneficiary’s age, if applicable) at the Change in
Control and without regard to the possibility of any future changes after the
Change in Control in the amount of benefits payable hereunder because of future
changes in the limitations referred to in Section 2.02. The lump sum payment
shall be made as within 90 days following the date the Change in Control event
occurs. In the event the Participant dies after such Change in Control event
occurs but before receiving such payment, the lump sum payment shall be made to
his Beneficiary. This lump sum payment represents a complete settlement of all
benefits on the Participant’s behalf under the Plan.

 



--------------------------------------------------------------------------------



 



Page 19

    For avoidance of doubt, upon the occurrence of an Acceleration Event,
(either prior, after or simultaneously with the occurrence of a Change of
Control) the provisions of Section 2.05 of the Plan as in effect on October 3,
2004 without regard to any Plan amendments after October 3, 2004 which would
constitute a material modification for Code Section 409A purposes shall be
applicable to a Participant’s Grandfathered Pre-2005 Benefit.   2.06  
Reemployment of Former Participant or Retired Participant       If a Participant
who retired or otherwise terminated employment with the Company and all
Associated Companies is reemployed as an employee by the Company or an
Associated Company, such reemployment shall have no impact on the payment or
timing of payment of any 409A Supplement Benefits earned prior to reemployment.

 



--------------------------------------------------------------------------------



 



Page 20
ARTICLE III. GENERAL PROVISIONS

3.01   Funding

  (a)   All amounts payable in accordance with this Plan shall constitute a
general unsecured obligation of the Corporation. Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Corporation, to the extent not paid from the assets of any trust
established pursuant to paragraph (b) below.     (b)   The Corporation may, for
administrative reasons, establish a grantor trust for the benefit of
Participants in the Plan. The assets placed in said trust shall be held separate
and apart from other Corporation funds and shall be used exclusively for the
purposes set forth in the Plan and the applicable trust agreement, subject to
the following conditions:

  (i)   the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of Title I of ERISA;     (ii)   the Corporation shall be
treated as “grantor” of said trust for purposes of Section 677 of the Code; and
    (iii)   the agreement of said trust shall provide that its assets may be
used upon the insolvency or bankruptcy of the Corporation to satisfy claims of
the Company’s general creditors and that the rights of such general creditors
are enforceable by them under federal and state law.

  (c)   To the extent that any person acquires a right to receive payments under
the Plan, such right shall be no greater than the right of any unsecured
creditor of the Corporation.

 



--------------------------------------------------------------------------------



 



Page 21

3.02   Duration of Benefits       Benefits shall accrue under the Plan on behalf
of a Participant only for so long as the provisions of Section 415 or 401(a)(17)
of the Code limit the benefits that are payable under the Retirement Plan.  
3.03   Discontinuance and Amendment       The Board of Directors reserves the
right to modify, amend, or discontinue in whole or in part, benefit accruals
under the Plan at any time. However, no modification, amendment, or
discontinuance shall adversely affect the right of any Participant to receive
the benefits accrued as of the date of such modification, amendment or
discontinuance and after the occurrence of an Acceleration Event, no
modification or amendment shall be made to Sections 2.03 or 2.05.
Notwithstanding the foregoing, following any amendment and except as provided in
Article II with respect to lump sum payments hereunder, benefits may be adjusted
as required to take into account the amount of benefits payable under the
Retirement Plan after the application of the limitations referred to in
Section 2.02.   3.04   Termination of Plan       The Board of Directors reserves
the right to terminate the Plan at any time, provided, however, that no
termination shall be effective retroactively. As of the effective date of
termination of the Plan,

  (a)   the benefits of any Participant or Beneficiary whose benefit payments
have commenced shall continue to be paid, but only to the extent such benefits
are not otherwise payable under the Retirement Plan because of the limitations
referred to in Section 2.02, and     (b)   no further benefits shall accrue on
behalf of any Participant whose benefits have not commenced, and such
Participant and his Beneficiary shall retain the right to benefits hereunder;
provided that, on or after the effective date of termination,

 



--------------------------------------------------------------------------------



 



Page 22

  (i)   the Participant is vested under the Retirement Plan; and     (ii)   such
benefits are not at any time otherwise payable under the Retirement Plan because
of the limitations imposed by IRC Section 415 or Section 401(a)(17).

    All other provisions of this Plan shall remain in effect.   3.05   Plan Not
a Contract of Employment       This Plan is not a contract of employment, and
the terms of employment of any Participant shall not be affected in any way by
this Plan or related instruments, except as specifically provided therein. The
establishment of this Plan shall not be construed as conferring any legal rights
upon any person for a continuation of employment, nor shall it interfere with
the rights of the Corporation to discharge any person and to treat him without
regard to the effect which such treatment might have upon him under this Plan.
Each Participant and all persons who may have or claim any right by reason of
his participation shall be bound by the terms of this Plan and all agreements
entered into pursuant thereto.   3.06   Facility of Payment       In the event
that the Committee shall find that a Participant is unable to care for his
affairs because of illness or accident or is a minor or has died, the Committee
may, unless claim shall have been made therefore by a duly appointed legal
representative, direct that any benefit payment due him, to the extent not
payable from a grantor trust, be paid on his behalf to his spouse, a child, a
parent or other blood relative, or to a person with whom he resides, and any
such payment so made shall be a complete discharge of the liabilities of the
Corporation and the Plan therefore.   3.07   Withholding Taxes       The Company
and an Associated Company shall have the right to deduct from each payment to be
made under the Plan any required withholding taxes.

 



--------------------------------------------------------------------------------



 



Page 23

3.08   Nonalienation       Subject to any applicable law, no benefit under the
Plan shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to do so shall be
void, nor shall any such benefit be in any manner liable for or subject to
garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
such benefits.   3.09   Forfeiture for Cause       In the event that a
Participant shall at any time be convicted of a crime involving dishonesty or
fraud on the part of such Participant in his relationship with the Company or an
Associated Company, all benefits that would otherwise be payable to him or to a
Beneficiary under the Plan shall be forfeited.   3.10   Transfers

  (a)   Notwithstanding any Plan provision to the contrary, in the event the
Corporation (i) sells, causes the sale of, or sold the stock or assets of any
employing company in the controlled group of the Corporation to a third party or
(ii) distributes or distributed to the holders of shares of the Corporation’s
common stock all of the outstanding shares of common stock of a subsidiary or
subsidiaries of the Corporation, and, as a result of such sale or distribution,
such company (or subsidiary) or its employees are no longer eligible to
participate hereunder, the liabilities with respect to the benefits accrued
under this Plan for a Participant who, as a result of such sale or distribution,
is no longer eligible to participate in this Plan, shall, at the discretion and
direction of the Corporation (and approval by the new employer), be transferred
to a similar plan of such new employer and become a liability thereunder. Upon
such transfer (and acceptance thereof by such new employer) the liabilities for
such transferred benefits shall become the obligation of the new employer and
the liability under this Plan for such benefits shall then cease.

 



--------------------------------------------------------------------------------



 



Page 24

  (b)   Notwithstanding any Plan provision to the contrary, at the discretion
and direction of the Corporation, liabilities with respect to benefits accrued
by a Participant under a plan maintained by such Participant’s former employer
may be transferred to this Plan and upon such transfer shall become the
obligation of the Corporation.

3.11   Acceleration of or Delay in Payments       The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treasury Regs. Section 1.409A-3(j)(4). The Committee may also,
in its sole and absolute discretion, delay the time for payment of a benefit
owed to the Participant hereunder, to the extent permitted under Treasury Regs.
Section 1.409A-2(b)(7).   3.12   Indemnification.       The Company, the members
of the Committee, and the officers, employees and agents of the Company shall,
unless prohibited by any applicable law, be indemnified against any and all
liabilities arising by reason of any act or failure to act in relation to the
Plan including, without limitation, expenses reasonably incurred in the defense
of any claim relating to the Plan, amounts paid in any compromise or settlement
relating to the Plan and any civil penalty or excise tax imposed by any
applicable statute, if

  (a)   the act or failure to act shall have occurred

  (i)   in the course of the person’s service as an officer, employee or agent
of the Company or as a member of the Committee, or as the plan administrator; or
    (ii)   in connection with a service provided with or without charge to the
Plan or to the Participants or Beneficiaries of the Plan, if such service was
requested by the Committee or the plan administrator; and

  (b)   the act or failure to act is in good faith and in, or not opposed to,
the best interests of the Corporation.

 



--------------------------------------------------------------------------------



 



Page 25

    This determination shall be made by the Corporation and, if such
determination is made in good faith and not arbitrarily or capriciously, shall
be conclusive.       The foregoing indemnification shall be from the assets of
the Corporation. However, the Corporation’s obligation hereunder shall be offset
to the extent of any otherwise applicable insurance coverage under a policy
maintained by the Corporation or any other person, or other source of
indemnification.   3.13   Claims Procedure

  (a)   Submission of Claims         Claims for benefits under the Plan shall be
submitted in writing to the Committee or to an individual designated by the
Committee for this purpose.     (b)   Denial of Claim         If any claim for
benefits is wholly or partially denied, the claimant shall be given written
notice within 90 days following the date on which the claim is filed, which
notice shall set forth

  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to pertinent Plan provisions on which the denial is based;     (iii)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (iv)   an explanation of the Plan’s claim
review procedure, including information as to the steps to be taken if the
claimant wishes to submit the claim for review and the time limits for
requesting a review.

      If special circumstances require an extension of time for processing the
claim, written notice of an extension shall be furnished to the claimant prior
to the end of the initial period of 90 days following the date on which the
claim is filed. Such an extension may not exceed a period of 90 days beyond the
end of said initial period.

 



--------------------------------------------------------------------------------



 



Page 26

      If the claim has not been granted and written notice of the denial of the
claim is not furnished within 90 days following the date on which the claim is
filed, the claim shall be deemed denied for the purpose of proceeding to the
claim review procedure.     (c)   Claim Review Procedure         The claimant or
his authorized representative shall have 60 days after receipt of written
notification of denial of a claim to request a review of the denial by making
written request to the Committee, and may review pertinent documents and submit
issues and comments in writing within such 60-day period.

Not later than 60 days after receipt of the request for review, the persons
designated by the Company to hear such appeals (the “Appeals Committee”) shall
render and furnish to the claimant a written decision, which shall include
specific reasons for the decision and shall make specific references to
pertinent Plan provisions on which it is based. If special circumstances require
an extension of time for processing, the decision shall be rendered as soon as
possible, but not later than 120 days after receipt of the request for review,
provided that written notice and explanation of the delay are given to the
claimant prior to commencement of the extension. Such decision by an Appeals
Committee shall not be subject to further review. If a decision on review is not
furnished to a claimant within the specified time period, the claim shall be
deemed to have been denied on review.     (d)   Exhaustion of Remedy         No
claimant shall institute any action or proceeding in any state or federal court
of law or equity or before any administrative tribunal or arbitrator for a claim
for benefits under the Plan until the claimant has first exhausted the
procedures set forth in this section.

3.14   Construction

  (a)   The Plan is intended to constitute both an excess benefit arrangement
and an unfunded deferred compensation arrangement maintained for a select group
of

 



--------------------------------------------------------------------------------



 



Page 27

      management or highly compensated employees within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA, and all rights under this
Plan shall be governed by ERISA. Subject to the preceding sentence, the Plan
shall be construed, regulated and administered under the laws of the State of
New York, to the extent such laws are not superseded by applicable federal law.
    (b)   The masculine pronoun shall mean the feminine wherever appropriate.  
  (c)   The illegality of any particular provision of this document shall not
affect the other provisions and the document shall be construed in all respects
as if such invalid provision were omitted.     (d)   The headings and
subheadings in the Plan have been inserted for convenience of reference only,
and are to be ignored in any construction of the provisions thereof.     (e)  
The Plan shall be construed, regulated and administered in accordance with the
laws of the State of New York, subject to the provisions of applicable federal
laws

 



--------------------------------------------------------------------------------



 



Page 28
ARTICLE IV. PLAN ADMINISTRATION

4.01   Responsibility for Benefit Determination       The benefit of a
Participant or Beneficiary under this Plan shall be determined either by the
Committee, as provided in Section 4.02 below, or such other party as is
authorized under the terms of any grantor trust.   4.02   Duties of Committee  
    The Committee shall calculate, in accordance with Article II, the benefit of
each Participant or Beneficiary under the Plan. To the extent a Participant’s,
spouse’s or Beneficiary’s benefit are payable from the Plan, the Committee shall
have full discretionary authority to resolve any question which shall arise
under the Plan as to any person’s eligibility for benefits, the calculation of
benefits, the form, commencement date, frequency, duration of payment, or the
identity of the Beneficiary. Such question shall be resolved by the Committee
under rules uniformly applicable to all person(s) or employee(s) similarly
situated. It is the intent of the Corporation that the provisions of Plan comply
with the provisions of Section 409A of the Code, any regulations and other
guidance promulgated with respect thereto and the provisions of the Plan shall
be interpreted to be consistent therewith.   4.03   Procedure for Payment of
Benefits Under the Plan       With respect to any benefit to which a Participant
or Beneficiary is entitled under this Plan, the Committee (i) shall direct the
commencement of benefit payments hereunder in accordance with the applicable
procedures established by the Corporation, the Company and/or the Committee
regarding the disbursement of amounts from the general funds of the Corporation
and (ii) shall arrange, in conjunction with any other applicable excess benefit
plan, for the payment of benefits under this Plan and/or any other applicable
excess benefit plan.

 



--------------------------------------------------------------------------------



 



Page 29

4.04   Compliance       With respect to benefits hereunder subject to Code
Section 409A, the Plan is intended to comply with the requirements of Code
Section 409A and the provisions hereof shall be interpreted in a manner that
satisfies the requirements of Code Section 409A and the regulations thereunder,
and the Plan shall be operated accordingly. If any provision of the Plan would
otherwise frustrate or conflict with this intent, the provision will be
interpreted and deemed amended so as to avoid this conflict. The Plan has been
administered in good faith compliance with Section 409A and the guidance issued
thereunder from January 1, 2005 through December 31, 2008.

 



--------------------------------------------------------------------------------



 



Page 30
APPENDIX A
Provisions Applicable to a Participant’s Grandfathered Pre-2005 Supplemental
Benefit
This Appendix A constitutes an integral part of the Plan and is applicable with
respect to the Grandfathered Pre-2005 Benefit of those individuals who were
Participants in the Plan on December 31, 2004. The portion of a Participant’s
Benefit, if any, determined under the provisions of Section 2.02 and
Section 2.04(d) of the foregoing provisions of the Plan equal to his
Grandfathered Pre-2005 Benefit is subject to the provisions of the Plan as in
effect on October 3, 2004, modified as set forth in this Appendix A and without
regard to any Plan amendments after October 3, 2004 which would constitute a
material modification for Code Section 409A purposes. Section references in this
Appendix A correspond to appropriate Sections of the said Plan as in effect on
October 3, 2004 as set forth in Appendix C.
Article II — Participation Amount and Payment of Benefits
For purposes of Article II, the terms/phrases “termination of employment,”
“terminates employment,” “retirement”, “employment is terminated” or other
similar language shall mean, with respect to a Participant, the complete
cessation of providing services to the Company and all Associated Companies as
an employee.
Section 2.04 Payment of Benefits

  (a)   Retirement or Termination of Employment Effective on and After
December 31, 1995

  (i)   Following a Participant’s retirement or termination of employment with
the Company and all Associated Companies other than by reason of death, a
Participant shall receive his Grandfathered Pre-2005 Benefit in the same form
and at the same time as the Participant receives his corresponding retirement
allowance or vested benefit under the Retirement Plan, except as otherwise
provided below.

 



--------------------------------------------------------------------------------



 



Page 31

      If a Participant becomes Disabled (as defined in Article I of the
foregoing provisions of the Plan) prior to his Termination of Employment, the
portion of his Disability Supplemental Benefit equal to his Grandfathered
Pre-2005 Benefit shall be paid at the same time and in the same form as the
Retirement Plan benefit is paid.     (ii)   Notwithstanding the foregoing
provisions of clause (i) above, the portion of his Grandfathered Pre-2005
Benefit attributable to the PEP formula (as defined in Section 4.01(c) of the
Retirement Plan shall be payable in the form of a lump sum payment and effective
as of January 1, 2008 the Participant’s right to convert such PEP formula
portion of his Grandfathered Pre-2005 Benefit into a form of life annuity is
eliminated.

  (b)   Death Prior to a Participant’s Annuity Starting Date

  (i)   The portion of the death benefit determined under Section 2.04(b)(i) of
the foregoing provisions of this Plan attributable to a Participant’s
Grandfathered Pre-2005 Benefit payable to a Participant’s spouse (or Registered
Domestic Partner) shall be paid in the same form and at the same time said
spouse (or Registered Domestic Partner) receives payment under the Automatic
Vested Spouse Benefit of the Retirement Plan. Notwithstanding the foregoing,
effective on and after January 1, 2008, the portion of any benefit payable under
this clause (i) attributable to the PEP formula (as defined in Section 4.01(c)
of the Retirement Plan) based on his Grandfathered Pre-2005 Benefit shall be
payable in a single lump sum payment and effective as of January 1, 2008, the
spouse’s (or Registered Domestic Partner’s) right to convert such PEP formula
portion of his Grandfathered Pre-2005 Benefit into a form of life annuity is
eliminated.     (ii)   The portion of the death benefit determined under Section
2.04(b)(ii) of the foregoing provisions of the Plan attributable to a
Participant’s Grandfathered Pre-2005 Benefit shall be payable to the
Participant’s Beneficiary at the

 



--------------------------------------------------------------------------------



 



Page 32

      same time said Beneficiary would have received a Pre-Retirement Survivor’s
Benefit under Section 4.08(b) of the Retirement Plan, provided, however, the
portion of such survivor benefit attributable to the PEP formula (as defined
under Section 4.01(c) of the Retirement Plan) shall be paid in a single lump sum
payment and effective as of January 1, 2008, the Beneficiary’s right to convert
such PEP formula portion of his Grandfathered Pre-2005 Benefit into a form of
life annuity is eliminated.

Section 2.05 Payment Upon the Occurrence of an Acceleration Event

      In the event an Acceleration Event occurs, regardless of whether or not
such event satisfies the definition of a Change in Control event as defined in
the foregoing provisions of this Plan, the provisions of this Section 2.05 shall
apply to the Participant’s Grandfathered Pre-2005 Benefit.

 



--------------------------------------------------------------------------------



 



Page 33
APPENDIX B

          Name
James Crumley, Jr.
         
James Faughnan
         
John Krochmal
         
Ralph Meoni
         
Louis Dollive
         
Sean Osborne
         
Calvin Gorrel
         
Randolph Lopez
         
Melvin Hershey
         
Frank Koester
       

 



--------------------------------------------------------------------------------



 



Page 34
APPENDIX C
Provisions of the Plan as in effect on October 3, 2004
This Appendix C constitutes a part of this Plan and contains the Plan provisions
as in effect on October 3, 2004.

 